—Judgment unanimously affirmed. Memorandum: There is no merit to the contention that County Court erred in denying defendant’s motion for a mistrial (see, CPL 280.10 [1]). The court struck the testimony objected to and immediately gave curative instructions that sufficiently eliminated any danger of prejudice to defendant (see, People v Valenti, 199 AD2d 617, 618, Iv denied 83 NY2d 811).
The court’s charge on reasonable doubt as a whole conveyed the proper standard of proof, and the court’s description of the trial as a "search for the truth”, although not favored, does not require reversal (see, People v Simpson, 178 AD2d 500, lv denied 79 NY2d 923). Finally, the court’s charge on the element of causation was legally sufficient (see, Henderson v Kibbe, 431 US 145, 152-154). (Appeal from Judgment of Niagara County Court, Hannigan, J.—Criminally Negligent Homicide.) Present—Denman, P. J., Balio, Fallon, Callahan and Davis, JJ.